1. "An agent, who for and in behalf of his principal takes the property of another without the latter's consent, is as to him guilty of a conversion, although, being ignorant of the true owner's title, the agent may have acted in perfect good faith; and such agent may be sued in trover for the property, even after his delivery of it to his principal." Miller  Miller
v. Wilson, 98 Ga. 567 (25 S.E. 578, 58 Am. St. R. 319);  Haas  Howell v. Godby, 33 Ga. App. 218 (125 S.E. 897) and cases cited.
2. It was not error to exclude testimony offered to impeach a witness on a matter wholly immaterial and irrelevant to the issues involved in the case on trial. Jenkins v. State, 13 Ga. App. 82 (78 S.E. 828); Atlantic *Page 108 Coast Line Railroad Company v. Register, 37 Ga. App. 219
(139 S.E. 735), and cases cited.
3. The verdict was supported by the evidence. The court did not err in overruling the motion for a new trial.
Judgment affirmed. Sutton, C. J., and Parker, J.,concur.
                         DECIDED APRIL 13, 1949.